Shulman, Judge.
This appeal is from a judgment denying appellant’s pro se application for a copy of his criminal trial transcript. We affirm.
Appellant was convicted of the offense of voluntary manslaughter, which conviction was affirmed on appeal (Hughley v. State, 144 Ga. App. 771 (242 SE2d 367)). Appellant submits that inasmuch as he is unable to pay for a copy of the trial transcript and requires a copy of his transcript in order to file a writ of habeas corpus, the court erred in denying his motion for the production of the transcript.
"While an indigent is entitled to a copy of his trial transcript for a direct appeal of his conviction, such is not the case in collateral post-conviction proceedings. In Yates v. Brown, 235 Ga. 391 (2) (219 SE2d 729) (1975), this court said: 'At the habeas corpus hearing the appellant claimed that he has a right to the transcript of his trial. As is the case with regard to appointed counsel.. .this right is tied to his right of appeal. Once the appeal has been dismissed, he no longer has a right to a trial transcript at state expense. [Cit.]’ ”Holmes v. Kenyon, 238 Ga. 583, 584 (234 SE2d 502).
Since appellant seeks at the state’s expense a copy of his transcript for use in a collateral post-conviction proceeding, the judgment of the court below must be affirmed.

Judgment affirmed.


Deen, C. J., and Carley, J., concur.